Citation Nr: 1416276	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  08-31 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected right leg disabilities.

2.  Entitlement to service connection for concussion syndrome with headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1981 to April 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  The Veteran was scheduled for a Travel Board hearing before the Board in May 2010.  After being notified of the scheduled hearing, the Veteran did not report to the hearing, and did not request a postponement.  As such, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

In February 2012, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  The additional development has been completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the RO's compliance with the February 2012 Board Remand is included in the Duties to Notify and Assist section below.  The Board has reviewed the Veteran's physical claims files, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.

Additionally, the Board notes that this matter has been developed in consideration of the Veteran's service-connected shorter right leg with secondary back pain disability.  While the September 2008 rating decision that granted service connection for this disability specifically identifies "secondary back pain" related to the shorter right leg, this service-connected disability of shorter right leg was described and rated without discussion of back pain, and without any finding that back pain was a symptom of the shorter leg disability for which service connection was being granted.  Additionally, in the rating decision granting service connection for shorter right leg disability, no back disability was identified and no nexus to the back disability was indicated in the reasons and bases section of the September 2008 rating decision.  As such, the Board finds that the appeal for service connection for a low back disorder is separate and distinct from the existing service-connected shorter right leg disability, despite the disability title in the September 2008 rating discussion that mentions secondary back pain.  This finding was reached in consideration of the December 2006 rating decision, which denied both service connection for a shorter right leg and the separate claim for service connection for a lower back disorder (claimed as secondary as due to a right leg disability).


FINDINGS OF FACT

1.  The Veteran is currently service connected for a right leg femur fracture and a shorter right leg.

2.  The Veteran has a current degenerative disc disease disorder in the low back.

3.  The Veteran's current degenerative disc disease disorder is not proximately due to, or worsened in severity by, the service-connected right leg femur fracture or shorter right leg.

4.  There was no in-service injury or disease of the low back.

5.  The Veteran's degenerative disc disease in the low back is not related to service.

6.  The Veteran injured his head in service.

7.  The Veteran does not have a current diagnosis for a disorder manifested by headaches.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disorder, to include as secondary to service-connected right leg disabilities, have not been met.  38 U.S.C.A. §§ 1101, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

2.  The criteria for service connection for concussion syndrome with headaches have not been met.  38 U.S.C.A. §§ 1101, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status, 
(2) existence of a disability, (3) a connection between a veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.  Id.

In a November 2005 letter, the RO apprised the Veteran of the information and evidence necessary to substantiate the claims for service connection for a low back disorder and concussion syndrome, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The November 2005 letter did not include notice regarding the evidence necessary to substantiate a claim for service connection on a secondary theory of entitlement, or information regarding disability ratings and effective date.  This information was provided to the Veteran in a December 2008 notice letter.

Although the December 2008 notice letter was not sent prior to the initial rating decision in December 2006, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Pelegrini, 18 Vet. App. 112.  The RO cured any VCAA notice deficiency by issuing the corrective notice in December 2008 and readjudicating the case in March 2009 and October 2012 supplemental statements of the case (SSOC).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a statement of the case (SOC) or SSOC can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  As a matter of law, the provision of adequate VCAA notice prior to the adjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Id.  Thus, in consideration of the foregoing, the Board finds that the VCAA notice requirements have been fully satisfied and that there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, informal hearing presentation letters, and the Veteran's statements.  

VA also satisfied its duty to obtain a medical opinion when required.  Although the Veteran did not present for a scheduled VA examination before the December 2006 rating decision, VA examined the Veteran's back in February 2009 and provided medical opinions related to the back and head in April 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In February 2012, the Board found that the February 2009 VA medical opinion was inadequate for the purpose of evaluating whether the low back disorder was aggravated by the service-connected right leg disabilities or caused by an in-service fall.  Accordingly, the Board remanded the appeal for service connection for a low back disorder with instructions for the RO to obtain an addendum medical opinion addressing these questions.  In April 2012, the February 2009 VA examiner provided the requested medical opinion.  The Board finds that the April 2012 VA medical opinion, when considered along with the February 2009 VA medical opinion and physical examination that included review of the claims file and medical history, as reported by the Veteran, is adequate to decide the claim for service connection for a low back disorder, and that no further medical examination or medical opinion is needed.  See Barr, 21 Vet. App. 303.  

Similarly, the Board finds that the April 2012 VA medical opinion is adequate to decide the claim for concussion syndrome because it was based on a thorough review of the claims file and treatment records.  Although the Veteran was not present to report a history at the time of the scheduled examination, the Board finds that the VA examiner's opinion - noting a "0% probability" that the Veteran's concussion syndrome is related to service - is supported by sufficiently detailed review of the evidence, including statements provided by the Veteran at various points for treatment on other occasions, such that no further medical examination or medical opinion is needed.  See id. 

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claims, and to respond to VA notices.  The Veteran and his representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.


Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Low Back Disorder

The Veteran asserts that a current low back disorder is related to service-connected right leg disabilities.  See November 1005 VA Form 21-4138.  Specifically, the Veteran contends that a low back disorder has developed as a residual of a right leg injury that was incurred in service when the Veteran fell down an elevator shaft in December 1982.  See id.; September 2008 VA Form 9.

Initially, the Board notes that the Veteran is service connected for a right leg femur fracture and a shorter right leg disability.  As noted above, the Board granted service connection for a shorter right leg disability in the September 2008 rating decision.  Service connection for a right femur fracture was previously granted in the December 2006 rating decision.  

The Board finds that the Veteran has a current degenerative disc disease disorder in the low back.  VA examination in February 2009 revealed degenerative disc disease in the lumbar spine (L1-L4).  Medical imaging also showed an anterior compression deformity in the thoracic spine (T12).

On review of all the evidence, lay and medical, the Board finds that the degenerative disc disease is not related to the in-service right leg injury and is not proximately due to, or worsened in severity by, the service-connected right leg femur fracture or shorter right leg disability.  The first instance of any complaints, symptoms, or treatment for a back disorder was in May 1988, over three years after service separation, following a post-service fall that resulted in the T12 fracture noted above.  Back pain was next reported in February 1994, but neither a description of onset nor a diagnosis was provided.  Treatment is also noted for another post-service, work-related injury in July 2000, when the Veteran fell 20 feet from a roof.  See June 2002 Dr. M.S. letter.  Treatment notes for the events above did not include a history that mentioned symptoms of a preexisting back disorder or present a history of prior back injury, including in service.

The February 2009 VA examiner - who also prepared the April 2012 addendum medical opinion - opined that the development of degenerative disc disease is "more likely to be caused by" the 1988 accident that resulted in a T12 compression fracture rather than the half-inch length discrepancy that resulted from the in-service injury in December 1982.  The rationale was based on several factors including the absence of back pain for several years after the right leg became shorter than the left leg; a leg length discrepancy that is "not significant enough to alter body mechanics;" a demonstrated ability to complete "heavy type job duties" as a construction and foundry worker since service; a history of "much more significant injuries" to the back after service; and an ability to walk for miles without problems.

The Veteran asserted that the low back disorder is related the service-connected right leg disabilities.  See September 2008 VA Form 9.  The Veteran has not specifically indicated how the low back disorder is alleged to be related to the service-connected right leg disabilities.  Regardless of the Veteran's contentions on this matter, the evidence has not shown that the Veteran has the medical knowledge, training, or experience to be able to render a competent medical opinion regarding the etiology of low back degenerative disc disease or its relationship to the service-connected right leg disabilities.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  A competent medical opinion on how the degenerative disc disease is related to the service-connected right leg disabilities requires expert understanding of anatomy and the largely unseen, unobservable mechanics within the musculoskeletal system, as well as the ability to distinguish the effects of the service-connected right leg disabilities from the effects of post-service injuries such as the July 2000 work-related back injury and the May 1988 T12 compression fracture that resulted from a fall.  See July 2000 Dr. J.F. treatment note; June 1988 Dr. S.M. treatment note.  As the record does not reflect that the Veteran has such understanding or ability to relate one orthopedic disorder to another, the Veteran's contention regarding the relationship between degenerative disc disease in the low back and the service-connected right leg disabilities does not have probative value.  

In sum, review of service treatment records, post service treatment records, and the February 2009 and April 2012 VA medical opinions weigh against finding that there is a relationship - either causation or aggravation - between the degenerative disc disease of the low back and the service-connected right leg disabilities; therefore, service connection for degenerative disc disease in the low back based on a secondary theory of entitlement is not warranted.  38 C.F.R. § 3.310(a).  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Similarly, the Board finds that degenerative disc disease is not related to service.  Service treatment records do not include any complaints, treatment, or symptoms of a low back disorder.  No back injury was noted in the service treatment record pertaining to the December 1982 fall, the February 1983 hospital discharge summary, the May 1983 follow up treatment note, or the September 1983 Medical Board Report regarding the accident.  The April 1985 service separation examination report reflects a normal clinical evaluation of the spine, and the Veteran denied a history of recurrent back pain in the April 1985 report of medical history.

As noted above, there were no complaints, treatment, or symptoms of a low back disorder after service separation until May 1988, when the Veteran fractured the T12 vertebra in a fall.  Back pain was next reported in February 1994, but neither a description of onset nor a diagnosis was provided.  Treatment is also noted for a post-service, work-related injury in July 2000, when the Veteran fell 20 feet from a roof.  See June 2002 Dr. M.S. letter.  Treatment notes for the May 1988 accident, in addition to the notes from February 1994 and those related to July 2000 work-related back injury, do not include a history that mentioned symptoms of a preexisting back disorder or the December 1982 in-service leg injury.

The February 2009 VA examiner opined that the T12 fracture is a more likely cause of degenerative disc disease than the in-service leg injury.  The VA examiner reasserted this point in the April 2012 addendum opinion, where it was stated that "much more significant injuries" to the back and right leg since service are the reasons for the Veteran's back complaints and conditions.  The Veteran has not asserted that degenerative disc disease was caused by the December 1982 in-service injury, but rather has asserted generally that the low back disorder is somehow a residual of the shorter right leg disability that was incurred due to the December 1982 in-service injury.

For these reasons, the Board also finds that degenerative disc disease in the low back is not related to service.  As the evidence shows no relationship between degenerative disc disease and service, the Veteran is not entitled to service connection on a direct basis, and the claim must be denied.  Because the preponderance of the evidence is against the claim as to both direct and secondary service connection theories, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Concussion Syndrome

The Veteran asserts that he suffers from headaches as a result of the December 1982 in-service fall.  See November 2005 VA Form 21-4138.  Specifically, the Veteran contends that he sustained a traumatic brain injury during this fall, which has led to current concussion syndrome.  See November 2005 VA treatment note.

The Board finds that the evidence is at least in equipoise on the question of whether the Veteran injured his head in service.  Service treatment records show that the Veteran sustained a right brow injury in May 1981 after being struck in the head.  Although the Veteran did not complain about headaches or any internal problems associated with the injury, a head laceration was noted.  The Veteran sustained another head laceration during the December 1982 fall down the elevator shaft; however, it was specifically noted that there was "no sign of head injury."  Similarly, there was no head injury discussed in the February 1983 hospital discharge summary, the May 1983 follow up treatment note, or the September 1983 Medical Board Report regarding the accident.  The April 1985 service separation examination report does not reflect any clinical abnormalities related to the head, and the Veteran denied a history of head injury in the April 1985 report of medical history.  Nevertheless, given the history of head lacerations and the severity of the December 1982 fall, which resulted in over 30 days of hospitalization and a fracture of the right maxilla, the Board resolves reasonable doubt in the Veteran's favor to find that a head injury was sustained in service.

The Board next finds that the Veteran does not have a current diagnosed disability manifested by headaches.  During a May 2007 VA mental health examination, the Veteran reported problems with concentration and focus.  The instructions to the VA examiner noted that the Veteran was seeking service connection for concussion syndrome, but the VA examiner did not include this diagnosis among those found on examination.  Cognitive impairments were specifically ruled out.  A July 2007 VA neurological assessment report reads "current test results provide no firm evidence for cognitive deficits suggesting central nervous system dysfunction, and the patient denied significant changes in mental status or personality subsequent to [the December 1982 fall]."  The Veteran complained of a head injury after the July 2000 post-service, work-related fall, but no diagnosis related to the head was provided.  An accompanying CT scan of the head was noted as normal, without evidence of an intracranial mass or other abnormality.  When the Veteran presented for treatment after service in February 1994 for headaches, the diagnosis was a nonspecific "viral illness."  A neurologic exam after the May 1988 post-service fall showed the Veteran to be intact.  Further review of post-service treatment records does not reveal any diagnosis for a disorder manifested by headaches.

The Veteran has reported a diagnosis of concussion syndrome.  See November 2007 VA neurological assessment report ("was referred for neuropsychological assessment given a putative history of PTSD and concussion syndrome").  The Veteran is competent to report a contemporaneous medical diagnosis reported to him by a doctor, and such evidence can establish a current diagnosis.  See Jandreau, 492 F.3d at 1377.  However, given the medical history discussed above, which does not include a report of doctor's diagnosis of concussion syndrome or any other disorder manifested by headaches, the Board finds that the Veteran's own reported history of concussion syndrome is not credible.   The Veteran's recently reported history of concussion syndrome is inconsistent with the Veteran's prior, more contemporaneous histories, as well as inconsistent with the medical evidence of record, which contains several instances of treatment for head injuries and neurological assessments that do not reflect such diagnosis.  

As these records appear to be complete, and do not reflect a diagnosis of concussion syndrome, the absence diagnosis of concussion syndrome or a reported history by the Veteran of having been diagnosed with concussion syndrome weighs against the credibility of the later statement pursuant to the VA compensation claim suggesting a history of concussion syndrome.  See Kahana, 24 Vet. App. at 438 (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); Cf. AZ v. Shinseki, 731 F.3d 1303, 1315-18 (Fed. Cir. Sept. 30, 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).


Even if the Board were to find credible evidence of a current diagnosis for a disorder manifested by headaches, the weight of the lay and medical evidence is against a finding that such a diagnosis is related to service.  When describing the effects of the post-service July 2000 work-related injury, the Veteran reported that "his coordination has not been as good and he has severe headaches on occasion since that accident."  See December 2008 VA treatment note.  In the same treatment note, the Veteran discussed the December 1982 accident, but did not relate a similar history of headaches related to that accident.  The April 2012 VA examiner opined that there is "0% probability" that the Veteran's headache disorder was incurred in or caused by service because there is no evidence of a traumatic brain injury in service, no evidence of a concussion or post-concussion syndrome in service, no headaches were noted in the service treatment records, and because there are head traumas noted after service.  To the extent that the Veteran has asserted that a headache disorder is related to the December 1982 fall in service, the evidence does not show that the Veteran has the medical knowledge, training, or experience to be able to render a competent medical opinion regarding the etiology of a headache disorder.  See Kahana at 437 (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  A competent medical opinion that such a disorder is related to the December 1982 fall requires expert understanding of neurological systems, as well as the ability to distinguish the effects of a similar post-service injury in July 2000, from which the Veteran noted the onset of occasional severe headaches.  See December 2008 VA treatment note.  As the record does not reflect that the Veteran has such understanding or ability to identify the etiology of his headaches or distinguish the effects of service- and nonservice-related falls, the Veteran's opinion regarding the relationship between a headache disorder and service is not probative.


For these reasons discussed above, the Board finds that the weight of the lay and medical evidence is against finding that any diagnosis for a disorder manifested by headaches is related to service.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a low back disorder, to include as secondary to service-connected right leg disabilities, is denied.

Service connection for concussion syndrome with headaches is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


